946 A.2d 640 (2008)
Frank CHIRADONNA and Nancy Chiradonna
v.
Carl GANSKY, Paula Gansky, Linda Gansky, Gansky and Co. and I. Gansky & Co.
Petition of: IMX Medical Management Services and James Raphael, M.D.
No. 127 EM 2005.
Supreme Court of Pennsylvania.
April 3, 2008.

ORDER
PER CURIAM.
AND NOW, this 3rd day of April, 2008, the Petition for Review is GRANTED. This matter is REMANDED to the Superior Court for it to reconsider this matter in light of Cooper v. Schoffstall, 588 Pa. 505, 905 A.2d 482 (2006).